DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10699828 and over Claims 1-20 of U.S. Patent No. 10720270.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is covered by the subject matter in the U.S. Patents.
Claim Objections
Claim 12 is objected to because of the following informalities:  The Examiner suggests to amend the instant claim to “The floor surface of claim 1, wherein said magnetic and/or magnetizable particles have an average particle diameter from 50 nm to 500 micrometers” to be grammatically clearer.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites the limitations "the HDI".  There is insufficient antecedent basis for these limitations in the claim.

Claim 10 recites the limitation "the description".  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending Claim 10 to include formula (I). 

Claim 11 recites the limitation "the transition elements".  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, Claim 11 recites the broad recitation iron, and the claim also recites iron oxide which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purpose of examining prior art, the Examiner is taking the position that “iron” means elemental iron.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 9422151 (“Tamcke et al.”) in view of EP 2457937 (“Strauss et al.”).
With regards to Claims 1, 11, and 12, Tamcke et al. teaches a floor surface comprising at least one layer of cementitious material bearing a layer of a cover composition comprising a polymeric binder and magnetic and/or magnetizable particles.  Tamcke et al. further teaches its magnetic and/or magnetizable particles are iron, iron oxides, and/or iron oxides mixed with transition metal oxides, wherein the magnetic and/or magnetizable particles have an average particle diameter within the range of 50 nm to 500 micrometers (Abstract and Pages 1-2 in the provided machine translation). 
Tamcke et al. does not appear to teach a binder using polyisocyanate and amine-group components. 
However, Strauss et al. teaches a curing on demand polyurethane composition for flooring, wherein the composition comprises a polyisocyanate component and a hardener component.  The hardener component may be Desmophen 1420 (amine-group component) (Title, Abstract, [0014], and [0085]).  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the polyurethane composition taught by Strauss et al. to obtain a fast cure after deposition [0002]. 

With regards to Claim 2, Strauss et al. teaches a polyol component may be additionally provided in its polymeric binder ([0033] and [0035]).  

With regards to Claim 3, Strauss et al. teaches the polymeric binder further comprises one or more catalysts [0033]. 



With regards to Claim 5, Strauss et al. teaches the polyisocyanate component has an average NCO-functionality within the range of 1.5 to 4 ([0029], [0033], and [0063]). 

With regards to Claim 6, Strauss et al. teaches the polyisocyanate component comprises a polyisocyanate prepolymer derived from or blended with an uretdione, a biuret or an isocyanurate of hexamethylene di-isocyanate (HDI) or any combination thereof ([0002], [0037]-[0040], [0050], [0074], [0085], and Claims 1, 5, and 12-16). 

With regards to Claim 7, Strauss et al. teaches the ratio of isocyanate to hardener is selected so the number of NCO groups (isocyanate content) is between 0.8 and 1.2 [0063].  It would have been obvious to one of ordinary skill in the art to optimize the amount of isocyanate content as claimed to control the NCO functionality. 

With regards to Claim 8, Strauss et al. teaches the polyisocyanate component comprises a polyisocyanate prepolymer derived from an isocyanurate trimer of hexamethylene di-isocyanate (HDI), blended with an uretdione of the HDI ([0002], [0037]-[0040], [0050], [0074], [0085], and Claims 1, 5, and 12-16).  

With regards to Claims 9 and 10, Strauss et al. teaches the amine-group containing component comprises a secondary amine, wherein the secondary amine is an aspartate ester or a composition of formula (I) [0014].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785